IN THE UNITED STATES COURT OF APPEALS

                     FOR THE FIFTH CIRCUIT

             ____________________________________

                          No. 91-3573

             ------------------------------------

                   United States of America,

                      Plaintiff-Appellee,

                            versus

                       Douglas D. Green,

                      a/k/a/ Doug Green,

                     Defendant-Appellant.

     --------------------------------------------------

         Appeal from the United States District Court

            for the Eastern District of Louisiana
     --------------------------------------------------

                       (June 15, 1992 )

Before   WISDOM, REYNALDO G. GARZA and JONES, Circuit Judges

GARZA, REYNALDO G., Circuit Judge:

     Appellant Douglas D. Green (Green) challenges his

convictions for mail fraud, conspiracy to commit mail fraud

and money laundering and the sentences imposed.      For the

following reasons, we AFFIRM Green's convictions and

sentences.

                           The Facts

     "They say the gods themselves/ Are moved by gifts, and
gold does more with men than words."1

     Appellant Green was elected to the position of

Commissioner of Insurance for the State of Louisiana in

October of 1987.   He took office in March of 1988.   The

facts of his election campaign and his conduct while in

office bear witness to the unfortunately continuing truth of

the words spoken by Euripides almost 2,500 years ago.

     In the fall of 1986, John and Naaman Eicher (the

Eichers), principals of Champion Insurance Company

(Champion), became dissatisfied with the performance of the

then Commissioner of Insurance of the State of Louisiana,

Sherman Bernard (Bernard).   In an effort to unseat Bernard

and find favor in the office of the Commissioner, the

Eichers handpicked Green, a former employee of John Eicher

at Key Underwriters, to run for the post.2   The Eichers

offered to match Green's then current income and to provide

substantial funding for Green's campaign.3


         1
            Euripides, Medea (431 B.C.) (Tr. Rex Warner), as
appearing in The International Thesaurus of Quotations at 63
(compiled by Rhoda Thomas Tripp) (Softcover ed. 1987).

     2
           Green had previously worked for the Eichers' at
Key Underwriters, an insurance agency. Testimony at trial
revealed Green regularly falsified state driving records for
the Eichers' clients in order to get reduced rates for
clients with bad driving records.

     3
           Much of the incriminating evidence adduced at
trial came in the form of testimony provided by Naaman
Eicher, Patricia Eicher and Gary O'Neill (the Eichers'
attorney) pursuant to plea agreements with the government.


                              2
     Funding for Green's campaign arrived in the form of

"loans" from William Hall (Hall) ($100,000), Harry Mey (Mey)

($25,000) and M.L.C. Services Inc. (MLC) ($25,000), a

company owned by Carey Guidry.4    Testimony revealed each of

the "loans" corresponded exactly to amounts "loaned" to

Hall, Mey and M.L.C. (collectively the "intermediaries") by

United Financial Services (United), a company owned by the

Eichers.   Notes for the "loans" were simultaneously created

between the intermediaries and the Green campaign and the

intermediaries and United.    United informed the

intermediaries that it would not seek repayment of the notes

unless the Green campaign repaid the intermediaries.

Although fundraisers were held on behalf of Green following

his election, no payments of principal or interest were ever

made to the intermediaries.    At the same time, however, some

of the money raised was used to hire private investigators

utilized in an attempt to gather information for the purpose

of firing Max Mosley, the Chief Insurance Examiner and a

target of the Eichers.   Green was entirely aware of these

financing arrangements; he had been present at meetings

during which these financing arrangements were planned.

     In addition to the financing provided by the Eichers,

Green was paid $2,000 per month to "run for office" and was



     4
           Although charged with money laundering the three
"loans", which totalled $150,000, testimony revealed that
the Eichers channelled $2.1 million into Green's campaign.


                               3
provided with a fashion consultant.    The Eichers also

arranged for Green's brother to be his driver, the Eichers

paying the salary, and arranged for Green's brother to live

in an apartment paid for by the Eichers.

     Upon Green's assumption of duties as Commissioner of

Insurance, a backlog of unpaid claims began to build up at

Champion and complaints at the Insurance Commission mounted.

James Fernandez (Fernandez), a supervisor in the Department

of Insurance, repeatedly raised the issue of Champion's

problems with Green, asking Green to take action against

Champion.   Green's response to Fernandez' overtures was to

remove Fernandez from the investigation of the claims

involving Champion.    Green personally assumed control and

responsibility for the investigation together with his close

friend Tom Bentley.5   Although intense pleas from Fernandez

continued,6 Green did nothing about Champion's mounting

problems.   In spite of Green's nonaction, official inquiry

forms ("lulling letters") were sent by the Department of

Insurance to each of Champion's complainants indicating that

the Department of Insurance was investigating their

complaints.   Champion claimants testified the lulling


     5
           Bently is currently appealing his conviction for
making false statements to a federal grand jury during the
investigation of Champion and Green. United States v.
Bently, appeal docketed, No. 91-3768.

     6
           Fernandez' testimony was corroborated by at least
two other witnesses from the Department of Insurance.


                               4
letters contributed to their decisions not to seek legal

action against Champion.

     In addition to the lulling letters, Green assisted the

Eichers and Champion by interfering with an audit of

Champion designed to remove the watchlisting of Champion by

A.M. Best (Best), a national insurance rating company.

Green appointed Malcolm Ward (Ward) to conduct the

examination of Champion.   When Ward attempted to expand the

audit of Champion, Green intervened and limited it.    Green

guided the Department of Insurance in its urging of Best to

withdraw the watchlisting of Champion.   This action occurred

via correspondence from the Department of Insurance drafted

by Patti Eicher, John Eicher's wife.

     Green's actions on behalf of the Eichers extended into

other areas as well.   He misled the Insurance Commissioner

of Alabama, at the time conducting its own investigation of

Champion, by indicating that Champion was in good condition

despite knowledge of innumerable complaints against it.

When Alabama insurance auditors sought to audit other

companies controlled by the Eichers, Green, upon being

informed by Naaman Eicher that one particular Eicher

company, United Southern Underwriters, could not withstand

auditing, prevented the auditing of that company.7    When


     7
           Green, overcoming the resistance of the Alabama
auditors, succeeded in appointing Owen Guidry to control the
Alabama audit of the Eicher companies. In regards to the
audit of United Southern Underwriters, testimony revealed
Green allayed Naaman Eicher's fears by stating "Don't worry,

                              5
Alabama eventually announced it would issue its own report

of the examination as opposed to a joint report with

Louisiana.   The differences between the two reports was

staggering, Louisiana reporting Champion to be solvent by

$15 million and Alabama reporting it insolvent by $25

million.

     Green personally licensed the Capital Insurance Company

(Capital), a Communion company owned by the Eichers.    The

licensing permitted Capital to write multiple lines of

insurance in Louisiana despite the fact that Capital could

not sell insurance where it was originally licensed and thus

failed to fulfill the requirements of Louisiana law.    The

$15 million solvency of Champion shown by the Louisiana

report was due in part to a reinsurance contract Champion

had with Capital.   Under this contract, Capital supposedly

accepted retroactive responsibility for certain claims

against Champion.   Testimony revealed, however, that if

actually effectuated, this contract would require Capital to

pay out $1.21 for every dollar of premium it received.

Appellant was aware of the Eichers' plan to permit Champion

to fail and to begin to write insurance in Louisiana through

Capital.

                           The Law

     In his first point of error, Green contends the



I'll talk to Guidry. Quit getting so upset, so worked up."
As indicated, United Southern Underwriters was not audited.


                              6
evidence was insufficient to permit the jury to convict him.

In a challenge to the sufficiency of the evidence, this

court must view the evidence, and all reasonable inferences

to be drawn therefrom, in the light most favorable to the

verdict.   United States v. Triplet, 922 F.d 1174, 1177 (5th

Cir.), cert. denied, 111 S. Ct. 2245 (1991).   The question on

appeal is whether a rational jury could have found the

defendant guilty beyond a reasonable doubt and not every

reasonable hypothesis of innocence need be excluded. Id.

All credibility choices should be made in favor of the

verdict. United States v. Montemayor, 703 F.2d 109, 115 (5th

Cir.), cert. denied, 464 U.S. 822 (1983).

1.   Mail Fraud

      Green's argument regarding his conviction on the mail

fraud counts is two-fold.   First, he contends that because

the lulling letters, sent to induce complaining Champion

claimants into inaction, were sent by staff at the

Department of Insurance and not by Green himself, there can

be no reasonable conclusion other than Green did not have

the specific intent to defraud required for conviction.

Related to this, he points to evidence that the letters were

sent as a matter of course and had similarly been sent by

the previous Insurance Commissioner's administration.

Secondly, Green contends the letters tended to expose the

fraudulent scheme to keep Champion in business despite its

troubled times and that thus the letters cannot, as a matter

of law, constitute mail fraud.

                              7
      To prove a case of mail fraud, the government must show

that Green engaged in a scheme to defraud and used the mails

to further this scheme. United States v. Church, 888 F.2d
20, 23 (5th Cir. 1989).   A defendant need not actually be

involved in the mailings directly; it is sufficient to show

that "an individual does an act with the knowledge that the

use of the mails will follow in the ordinary course of

business. United States v. Shaid, 730 F.2d 225, 229 (5th

Cir.), cert. denied, 469 U.S. 844 (1984).    Nothing more is

needed to show the defendant "caused" the mails to be used.

Id.   The evidence clearly established that Green knew the

lulling letters would be sent out by his office.    Thus,

Green's argument that others did the actual mailing of the

lulling letters and that he therefore does not have the

requisite intent is without merit.

      As to the evidence that the same types of letters had

been sent by the previous administration, the Supreme Court

has held that even routine letters, innocent in themselves,

may form the basis of a mail fraud conviction. Schmuck v.

United States, 109 S. Ct. 1443, 1448-49 (1989).     The Court in

Schmuck specifically rejected an argument virtually

identical to the one put forth by Green.    We need look no

further in rejecting this aspect of Green's appeal.

      As to the argument that the letters tended to expose

Green's wrongdoing and thus cannot form the basis of mail

fraud, Schmuck is again directly on point.    As the Court

observed:

                              8
      We also reject Schmuck's contention that mailings that
      someday may contribute to the uncovering of a
      fraudulent scheme cannot supply the mailing element of
      the mail fraud offense. The relevant question at all
      times is whether the mailing is part of the execution
      of the scheme as conceived by the perpetrator at the
      time, regardless of whether the mailing later, through
      hindsight, may prove to have been counterproductive and
      return to haunt the perpetrator of the fraud.

Schmuck, 109 S. Ct. at 1449-50.

      There was testimony at trial that Green   1)participated

in the scheme, 2) knew of its existence, 3) knew of the

troubles Champion was experiencing and, 4) knew that his

actions would lead to the mailing of the "routine" lulling

letters.   Viewing the evidence in the light most favorable

to the prosecution, a rational jury could have found Green

engaged in an illegal scheme and used the mails to further

that scheme.

2.   Money Laundering

      The indictment upon which Green went to trial charged

him with violation of 18 U.S.C. §1956(a)(1)(B)(i).    This

section reads in relevant part:


      (a)(1) Whoever, knowing that the property involved in
      a financial transaction represents the proceeds of some
      form of unlawful activity, conducts or attempts to
      conduct such a financial transaction which in fact
      involves the proceeds of specified unlawful activity-

           (B) knowing that the transaction is involved in
      whole or in part-

                (i) to conceal or disguise the nature, the
      location, the source, the ownership, or the control of
      the proceeds of specified unlawful activity...
      The proceeds involved in Green's case are allegedly


                              9
proceeds of an illegal campaign bribery scheme.    Louisiana

law provides:


          Bribery of a candidate is the giving, promising or
     offering to give, directly or indirectly, a campaign
     contribution to a candidate, political committee, or
     other person, or the accepting, soliciting, offering to
     accept, directly or indirectly, a campaign
     contribution, by a candidate, political committee or
     other person with the intention that the candidate will
     provide or influence another to provide the contributor
     or another person...anything of apparent present or
     prospective value.

La.Rev.Stat.Ann. §1469(A) (West Supp. 1992).    Loans are

specifically excluded from the definition of "contribution"

in the Louisiana Election Code. Id. at §1483(6)(c)(iv).

     Green contends the fact that the $150,000 "loaned" by

Hall, Mey and MLC came in the form of a loan excludes the

transactions involved from the Louisiana campaign bribery

statute.   Because no bribery occurred as a matter of law,

there could have been no unlawful proceeds necessary for the

money laundering counts.

     In State v. Brand, 520 So. 2d 114 (La. 1988), the

defendant turned over confidential public records in a sting

operation and she was charged with violating Louisiana's

public bribery statute. 520 So. 2d at 114-15.    The defendant

alleged that the $100 she received for the records was a

loan.   Id. at 116.   In rejecting the defendant's defense of

a "loan", the Louisiana Supreme Court noted that the jury

was free to disregard the defendant's version of the events

based upon evidence of, inter alia, a damning recording of

the defendant at the time of the delivery of the money and

                               10
the fact that no indication of repayment existed between the

time of the loan and the defendant's arrest. Id.

     If Brand reasonably stands for any proposition, it is

that when the making of a loan is asserted as a defense to

bribery, the defense can be shown to be false.   There is

ample evidence upon which the jury could have concluded, as

it apparently did, that the "loans" involved in this case

were sham loans intended to be bribes.

     The testimony of Naaman Eicher revealed that, long

before any loans were contemplated, Eicher had indicated he

would do "whatever it took to fund [Green's] campaign."     The

Eichers were the principals of United, the financial

institution making the loans to the intermediaries.

Moreover, there was testimony that the loans from United

would not have to be paid back unless the campaign paid back

the contributors first.   Indeed, Green himself testified

that despite the fact that money had been gained by the

campaign subsequent to the loans, no attempt was ever made

to repay the loans.   Plainly, the jury could reasonably have

determined that the loans were sham loans and thus that the

campaign bribery statute had been violated.   Thus violated,

the jury could have determined the proceeds were illegal and

that the making of the loans through the intermediaries,

third parties, was done knowing that the transaction was

designed in whole or in part to conceal the source,

ownership, or control of the proceeds.   Green's argument

regarding his conviction for money laundering is without

                              11
merit.

     Green's contention that the transfer of the proceeds by

the Eichers through United to the intermediaries somehow

caused the proceeds to loose their illegal character.     He

cites to the case of United States v. Dove, 629 F.2d 325

(4th Cir. 1980) for the proposition that the transfer of

illegal money to an innocent person renders the funds legal.

Dove involved the transfer of a stolen automobile to

undercover police agents. Id. at 326.    The defendants took

possession from the agents and were charged with

transportation of stolen goods in interstate commerce. Id.

The court reversed on the ground that the agents held the

automobile for the true owner. Id. at 329.    The principle in

Dove, that stolen goods recaptured by the police loose their

status as stolen, is inapplicable to the present facts.

There simply are no law enforcement agents involved in the

transactions through which the Eichers channelled money to

Green in order to buy his influence.    Moreover, our

reasoning regarding the ability of the jury to consider the

entire transactions as sham loans casts doubt on whether the

proceeds were, in fact, ever validly "transferred" into the

possession of the intermediaries.   The more applicable

principle of law is that cited by the government, namely

that one who has the requisite mental state to defraud but

who uses another to commit his acts is nevertheless guilty

of the offense. See 18 U.S.C.A. §2 (West 1969) (statutory

basis of law of principals).   Green's contentions as to this

                               12
point must be rejected.

      Green finally contends there is insufficient evidence

he "conducted" the transactions as alleged in the

indictment.   As the government points out, Green was tried

as a direct principal and also under a theory that he aided

and abetted the money laundering scheme.    Green participated

in negotiations of the financing of the his campaign.

Moreover, there was testimony from one of the

intermediaries, Hall, that Green personally dealt with him

when Hall made the transactions involved.    A reasonable jury

could have found beyond a reasonable doubt that Green

conducted the transactions involved.

3.   Conspiracy to Commit Mail Fraud

      Count 40 of the indictment charged Green with

conspiracy to commit mail fraud.   Green, in his brief on

appeal, refers to his conspiracy conviction in one sentence

and fails to provide any analysis whatsoever on the issue.

Failure to prosecute an issue on appeal constitutes waiver

of the issue. United States v. Fagan, 821 F.2d 1002, 1015

n.9 (5th Cir. 1987), cert. denied, 484 U.S. 1005 (1988);

United States v. Johnson, 718 F.2d 1317, 1325 n.23 (5th Cir.

1983) (en banc).   Green has waived any error as to his

conviction for conspiracy.   Even were we to conclude Green

had properly raised the issue, our analysis of the

sufficiency of the evidence as to Green's participation in

the object offense requires affirmance.    As indicated,

evidence demonstrated Green's agreement with the Eichers to

                              13
assist them with their efforts to gain control of the

Louisiana insurance industry.    Moreover, even were Green not

a direct participant in the object offense, we would affirm

because there is sufficient evidence to find him a

coconspirator. See Pinkerton v. United States, 328 U.S. 640,

647-48 (1946).   Greens contention, if it can be deemed such,

that the evidence is insufficient to find him guilty of

conspiracy, is totally unavailing.

4.   Denial of Motions for Acquittal and New Trial

      As with Green's conviction for conspiracy, he has

failed to brief the issue of the district court's refusal to

grant his motions to acquit and for new trial.    He has thus

waived these matters for appellate review. See Fagan, supra;

Johnson, supra; see also, United States v. Lindell, 881 F.2d
1313, 1325 (5th Cir. 1989), cert. denied, 110 S. Ct. 2621

(1990) (citing F.R.App.P. 28(a)(4)).    Even assuming,

arguendo, he had briefed these issues, our analysis of the

sufficiency of the evidence sustaining the jury's verdict as

to his convictions would preclude us from ruling in his

favor on these matters. See United States v. Gorel, 622 F.2d
100, 106 (5th Cir. 1979), cert. denied, 445 U.S. 943 (1980)

(court reviewing denial of motion for new trial views

evidence in light most favorable to verdict and verdict

entitled to all reasonable inferences drawn therefrom);

United States v. Varkonyi, 611 F.2d 84, 85 (5th Cir.), cert.

denied, 446 U.S. 945 (1980) (district court must determine,

in ruling on motion for judgment of acquittal, whether

                                14
evidence is sufficient to find defendant guilty beyond

reasonable doubt).

5.   Sufficiency of Indictment

      Green alleges the district court erred by admitting

evidence that certain financial institutions were involved

in interstate commerce.   His argument is essentially that

the indictment was jurisdictionally deficient because it

failed to allege that the financial transactions upon which

the money laundering counts were based affected interstate

commerce.   18 U.S.C. §1956(c)(4) requires that the

government show that the financial transaction upon which

the money laundering count is based involved a financial

institution engaged in interstate commerce.      Green objected

to the admission of testimony by two government witnesses to

the effect that the two banks named in the indictment were

involved in interstate commerce.      He now contends the

testimony constituted a material variance from the

allegations contained in the indictment.

      In a superseding indictment, the grand jury charged:



           C. On or about the dates listed below, in the
      Eastern District of Louisiana, DOUG GREEN, with the
      intent to promote the carrying on of the bribery of a
      candidate in violation of LSA-RS 18:1469, did conduct
      and attempt to conduct financial transactions, that is
      the receipt of funds from checks of intermediaries
      drawn on accounts at banks located in the Eastern
      District of Louisiana, knowing the funds he was to
      receive were the proceeds of an act of bribery of a
      candidate and that the transactions were designed to
      conceal that the source of the proceeds of these
      bribery funds were the Eichers and their companies:


                                 15
     COUNT    DATE     AMOUNT         CHECK #

     37      8/24/87   $100,000       No. 346
                                      Hibernia National Bank
                                      Jefferson Parish

     38      10/6/87   $25,000        No. 1425
                                      South Louisiana Bank

     39      10/7/87   $25,000        No. 1730
                                      South Louisiana Bank
                                      Houma, La.

     All in violation of Title 18, United States Code,
     Sections 1956 and 2.

     "An indictment must allege every element of the crime

charged." United States v. Merritt, 882 F.2d 916, 918 (5th

Cir. 1989), cert. denied, 110 S. Ct. 2592 (1990).    "An

indictment is sufficient if (1) it contains the elements of

the offense charged, (2) it `fairly informs' the defendant

of the charge he must meet, and (3) there is no risk of

future prosecutions for the same offense." United States v.

Arlen, 947 F.2d 139, 144 (5th Cir. 1991) (citing United

States v. Gordon, 780 F.2d 1165, 1169 (5th Cir. 1986)).8     A

conviction "will not be reversed for minor deficiencies that

do not prejudice the accused." Merritt, 882 F.2d at 918.

Thus, the validity of an indictment will be determined by

reference to practical, not technical, considerations.

United States v. Mouton, 657 F.2d 736, 739 (5th Cir. Unit A

Sept. 1981) (citing Varkonyi, 645 F.2d at 456).    This



     8
           Here, as in Arlen, the appellant does not claim
he is subject to double jeopardy and thus only the first two
prongs are relevant. See Arlen, 947 F.2d at 144.


                                 16
court's standard of review as to the sufficiency of the

indictment is de novo. United States v. Shelton, 937 F.2d
140, 142 (5th Cir.), cert. denied, 112 S. Ct. 607 (1991).

     Green relies on Stirone v. United States, 361 U.S. 212

(1960).   Stirone involved an indictment alleging

interference with interstate commerce by obstruction of

transportation of sand to a steel mill. 361 U.S. at 213-14.

At trial, the prosecutor sought to prove the defendant had

also attempted to obstruct the exportation of steel from the

mill. Id. at 214.   Justice Black, writing for a unanimous

court, reasoned:



          Ever since Ex parte Bain, 121 U.S. 1, was decided
     in 1887 it has been the rule that after an indictment
     has been returned, its charges may not be broadened
     through amendment except by the grand jury itself....
                             ...
     The Bain case, which has never been disproved, stands
     for the rule that a court cannot permit a defendant to
     be tried on charges that are not made in the indictment
     against him. [citations omitted]. Yet the court did
     that in this case....
                             ...
     Here, as in the Bain case, we cannot know whether the
     grand jury would have included in its indictment a
     charge that commerce in steel from a nonexistent steel
     mill had been interfered with. Yet because of the
     court's admission of evidence and under its charge this
     might have been the basis upon which the trial jury
     convicted petitioner. If so, he was convicted on a
     charge the grand jury never made against him.


Stirone, 361 U.S. at 215-19.

     Stirone is inapplicable to the facts of Green's case.

As we explained in United States v. Young, 730 F.2d 221, 223

(5th Cir. 1984),


                               17
          Stirone requires that courts distinguish between
     constructive amendments of the indictment, which are
     reversible per se, and variances between indictment and
     proof, which are evaluated under the harmless error
     doctrine. The accepted test is that a constructive
     amendment of the indictment occurs when the jury is
     permitted to convict the defendant upon a factual basis
     that effectively modifies an essential element of the
     offense charged. [citations omitted]. In such cases
     reversal is automatic, because the defendant may have
     been convicted on a ground not charged in the
     indictment. See Stirone, 361 U.S. at 217, 219, 80 S. Ct.
     at 273, 274; [remaining citations omitted]. If, on the
     other hand, the variation between proof and indictment
     does not effectively modify an essential element of the
     offense charged, "the trial court's refusal to restrict
     the jury charge to the words of the indictment is
     merely another of the flaws in trial that mar its
     perfection but do not prejudice the defendant." [United
     States v.] Ylda, 653 F.2d [912,][]914 [(5th Cir.
     1981)](footnote omitted).
                            .....
          Unlike [Stirone and other cases omitted herein],
     the case before us involves a single set of facts. Mr.
     Young was not indicted for receiving one particular
     firearm and then convicted for receiving another. The
     factual basis for the indictment is identical to that
     for the conviction. Hence it is not possible that the
     defendant has been convicted for an offense not charged
     in the indictment. Stirone and Salinas II9 are not
     applicable.



Young, 730 F.2d at 223-24.   Here, as in Young, Green's

conviction is based upon the same set of money laundering

facts as those alleged in the indictment; he has not been

convicted of a different offense nor could the introduction

of the testimony regarding interstate commerce have created



     9
           United States v. Salinas, 654 F.2d 319 (5th Cir.
Unit A Aug. 1981), affirmed in part, reversed in part sub
nom, United States v. Adamson, 700 F.2d 953 (Former 5th Cir.
Unit B), cert. denied, 464 U.S. 833 (1983).


                              18
a new offense.   Thus, Stirone is inapplicable.

     Green's challenge is more akin to an allegation that

the indictment fails to state an offense because an

essential element thereof has not been alleged. See Mouton,
657 F.2d at 739 (indictment sufficient if it contains

essential elements of offense).      His position is that an

allegation of an affect upon interstate commerce is

jurisdictional and, as such, is an essential element of the

offense of money laundering.    If an allegation of interstate

commerce is jurisdictional, then it is essential. See Young,
730 F.2d at 224 ("The particular predicate for jurisdiction

is an essential element of any offense.") (citing McRary,
665 F.2d at 678-79).

     18 U.S.C.A. § 1956(a)(1) requires that a defendant

participate or attempt to participate in a financial

transaction; this is clearly an essential element of the

offense.   Subsection (c)(4) provides the definition of the

term "financial transaction":


          (4) the term "financial transaction" means (A) a
     transaction (i) involving the movement of funds by wire
     or other means or (ii) involving one or more monetary
     instruments, which in any way or degree affects
     interstate or foreign commerce, or (B) a transaction
     involving the use of a financial institution which is
     engaged in, or the activities of which affect,
     interstate or foreign commerce in any way or degree;


     The Eighth Circuit has addressed a situation similar to

that we face here.   In United States v. Lucas, 932 F.2d 1210

(8th Cir.), cert. denied, 112 S. Ct. 199, 349, 399, 609


                                19
(1991) the defendants were charged with, inter alia,

violating the federal money laundering statute. 932 F.2d at

1213.   Following conviction, the defendants appealed,

arguing the money laundering counts failed to state an

offense because they failed to allege any nexus between the

defendants' conduct and interstate commerce. Id. at 1218.

The panel observed the defendants had not made their

challenge to the indictment until after the close of the

government's case-in-chief.   Although it noted that

defendants are permitted to raise arguments as to the

validity of an indictment at any time, Id. (citing United

States v. Clark, 646 F.2d 1259, 1262 (8th Cir. 1981)), the

court quoted Ninth Circuit precedent for the proposition

that indictments are liberally construed in favor of

validity where they are tardily challenged. Id. (quoting

United States v. Pheaster, 544 F.2d 353, 361 (9th Cir.

1976), cert. denied, 429 U.S. 1099 (1977)).

     Applying its standards of review, the Eighth Circuit

observed:



          We find that counts XVII, XIX, and XXI, reasonably
     construed, do allege a nexus with interstate commerce.
     We therefore do not reach the question of whether an
     allegation of a "nexus with interstate commerce" is an
     essential element in a charge under 18 U.S.C. § 1956
     for laundering money. All three counts refer to
     specific acts of money laundering that gave rise to the
     charges in each of those counts. Counts XIX and XXI
     refer to conduct that is related expressly to the
     construction of a shopping mall....Likewise, count XVII
     refers to the purchase of real estate...and although it
     does not expressly state that it is to be used in the
     construction of the mall, the inference that it is to

                              20
      be put to such a use is, in the circumstances of this
      case, quite reasonable.

           Furthermore, although counts XVII, XIX, and XXI do
      not expressly mention the words "interstate commerce,"
      it seems apparent that an effect upon interstate
      commence is an inevitable incident of the construction
      of a shopping mall. Consequently, we believe that
      allegations that reasonably implicate the construction
      of such an establishment are sufficient to constitute
      allegations of an effect upon interstate commerce.


Lucas, 932 F.2d at 1219.

      Based upon the standards of review of the sufficiency

of an indictment discussed above, see supra at p.16-17, we

find Greens' case indistinguishable from that in Lucas.     We

therefore conclude that we need not reach the question of

whether an allegation of an affect upon interstate commerce

is jurisdictional and, thus, an essential element of the

offense.   Green's indictment plainly alleges that banks were

involved in the transactions at issue.    It further

delineates the specific banks involved.    At oral argument,

Green's counsel admitted he had never heard of a bank that

did not affect interstate commerce in some way; nor have we.

We hold, as in Lucas, that the allegations of the

involvement of banks contained in this indictment are

sufficient to reasonably appraise Green of an affect upon

interstate commerce.   Green's contentions are meritless.

6.   Obstruction of Justice

      At sentencing, the district court imposed a two point

enhancement for obstruction of justice as to the conspiracy

to commit mail fraud and mail fraud convictions.    The court


                              21
stated its actions were premised on the evidence of Green's

interference with the Alabama investigation of the Eicher

companies.   The court included a well written statement of

reasons and supplemental statement of reasons for its

actions.   It reasoned Green's crimes had done significant

damage to the electoral process and irreparably damaged many

families and individuals who would never be able to be

compensated for personal and property losses.

     Green alleges the court erred by accepting paragraph 53

of the presentence report, obstruction of justice, and

paragraph 54 of the presentence report, failure to produce

documents.   As to paragraph 54, the district court agreed

with Green's objections thereto and plainly stated it would

not consider the allegations contained therein.    Thus,

Green's complaint to this paragraph has no merit.      As to

paragraph 53, Green argues the conduct alleged to have been

the basis for the obstruction of justice is part of the

object offense.    He suggests an enhancement for obstruction

of justice may be based only upon acts obstructing the

investigation of the object offense, not upon acts forming

the basis of the object offense itself.    He points to the

fact that the behavior alleged to form the basis of the

enhancement was behavior disputed at trial and upon which he

was convicted.    The district court, in its supplemental

statement, concluded that Green had indeed obstructed

justice and referred to the proof of this obstruction

adduced at trial.    The district court did not err.

                               22
      Section 3C1.1 of the Sentencing Guidelines provides

that "[i]f the defendant willfully impeded or obstructed, or

attempted to impede or obstruct the administration of

justice during the investigation or prosecution of the

instant offense, increase the offense level...." (emphasis

added).    In United States v. Cain, 881 F.2d 980, 982 (11th

Cir. 1989), the appellant argued obstruction of justice

applied only to post-offense conduct.    The Eleventh Circuit

rejected the contention, citing Fifth Circuit precedent. 881
F.2d at 982 (citing United States v. Galvan-Garcia, 872 F.2d
638, 641 (5th Cir.), cert. denied, 493 U.S. 857 (1989).      In

Galvan-Garcia, this court upheld an enhancement for

obstruction of justice based of the defendant's attempted

concealment of marijuana by throwing bags of the contraband

out of his automobile while being chased by the police.

Here, Green does not challenge the district court's factual

finding that the obstruction occurred.    Because this was

obstruction of an investigation which would have led to the

prosecution of Green for the offense of mail fraud, the

district court did not err.

7.   Reasonableness of Sentence

      There has never been any dispute that the offense of

money laundering as charged in Green's indictment occurred

pre-guidelines.10   Green argues the district court's


      10
           The effective date of the Sentencing Guidelines
was November 1, 1987. United States v. Garcia, 903 F.2d
1022, 1025 (5th Cir.), cert. denied, 111 S. Ct. 364 (1990).

                               23
sentence of twenty years on each of three counts is "plainly

unreasonable".    He cites to no authority whatsoever to

support his assertion that a sentence of twenty years for

the offenses charged is "plainly unreasonable".

     A district court has great discretion in imposing a

sentence for pre-guideline offenses. United States v. Helms,

897 F.2d 1293, 1299 (5th Cir.), cert. denied, 111 S. Ct. 257

(1990) (citing United States v. Nichols, 695 F.2d 86 (5th

Cir. 1982)).    There is simply no basis for us to conclude

the sentence imposed here constitutes an abuse of that

discretion.    We note the sentences were ordered to run

concurrently, not consecutively, and thus the district court

actually gave Green only one third of the time he could have

received. See United States v. Garcia, 903 F.2d 1022, 1025

(5th Cir.), cert. denied, 111 S. Ct. 364 (1990) ("[T]he

sentencing court has unfettered discretion to impose

sentences on pre-guideline counts consecutively or

concurrently.") (quoting United States v. Watford, 894 F.2d
665, 669 (4th Cir. 1990) (opinion by Judge Wilkins,

Chairman, United States Sentencing Commission)).    Moreover,

we reiterate the findings of the district court that Green's

crimes were particularly egregious, injuring countless

persons by depriving them of their rightful compensation for

personal injury and property loss.    Finally, we note that

the sentence of twenty years is not greater than the




                               24
statutory maximum for the offense of money laundering.    18

U.S.C.A. §1956(a)(1).   The sentence imposed is not "plainly

unreasonable" and we reject any suggestions to the contrary.



                          CONCLUSION

     We have examined all of Green's remaining issues and

conclude they are so lacking in merit as to not warrant

discussion.   Because we find no error in the trial below,

Green's convictions and sentences are in all respects

AFFIRMED.




                              25